McBRIDE, O. J.
1, 2. Plaintiffs ’ rights under the first notice of appeal expired March 10, 1918, and that appeal having’ been perfected by service of notice and filing the required undertaking, the plaintiffs’ rights were exhausted and they could not take another appeal: Schmeer v. Schmeer, 16 Or. 243 (17 Pac. 864); Hill v. Lewis, 87 Or. 239 (170 Pac. 316), and many other cases. The service of the first notice upon one of the attorneys for defendant was sufficient.
The judgment for costs and disbursements was a separate proceeding arising upon an objection to the cost bill. It was heard separately and a separate judgment entered sustaining all plaintiffs’ objections thereto, so that plaintiffs had no right to appeal in that behalf and indeed have not attempted to do so.
The appeal will be dismissed with judgment against plaintiffs and their sureties for the costs of this proceeding. Appeal Dismissed.